
	
		III
		109th CONGRESS
		2d Session
		S. RES. 604
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Nelson of Florida
			 (for himself, Ms. Snowe,
			 Mr. Inouye, Ms.
			 Landrieu, Mr. Vitter,
			 Mr. Nelson of Nebraska,
			 Mr. Shelby, Mr.
			 DeMint, Mr. Cochran, and
			 Mr. Martinez) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the work and accomplishments of
		  Mr. Britt “Max” Mayfield, Director of the National Hurricane Center's Tropical
		  Prediction Center upon his retirement.
	
	
		Whereas Mr. Britt Max Mayfield is known as
			 the Walter Cronkite of Weather, trustworthy, calming, and always
			 giving the facts straight;
		Whereas Mr. Mayfield is a Fellow of the American
			 Meteorological Society and a nationally and internationally recognized expert
			 on hurricanes, and has presented papers at national and international
			 scientific meetings, lectured in training sessions sponsored by the United
			 Nations World Meteorological Organization, and provided numerous interviews to
			 electronic and print media worldwide;
		Whereas in 2006, Mr. Mayfield received the Government
			 Communicator of the Year Award from the National Association of Government
			 Communicators, a national not-for-profit professional network of government
			 employees who disseminate information within and outside the government, as
			 well as the prestigious Neil Frank Award from the National Hurricane
			 Conference;
		Whereas in 2005, Mr. Mayfield received a Presidential Rank
			 Award for Meritorious Service from President George W. Bush and was named ABC
			 Television Network’s Person of the Week after Hurricane
			 Katrina;
		Whereas in 2004, the Federal Coordinator for
			 Meteorological Services and Supporting Research presented the Richard Hagemeyer
			 Award to Mr. Mayfield at the Interdepartmental Hurricane Conference for his
			 contributions to the hurricane warning program of the United States;
		Whereas also in 2004, the National Academy of Television
			 Arts and Sciences Suncoast Chapter recognized Mr. Mayfield with the Governor’s
			 Award, more commonly known as an Emmy, for extraordinary
			 contributions to television by an individual not otherwise eligible for an
			 Emmy;
		Whereas in 2000, Mr. Mayfield received an Outstanding
			 Achievement Award at the National Hurricane Conference and in 1996 the American
			 Meteorological Society honored him with the Francis W. Reichelderfer Award for
			 exemplary performance as coordinator of the National Hurricane Center’s
			 hurricane preparedness training for emergency preparedness officials and the
			 general public;
		Whereas Mr. Mayfield and his colleagues have been
			 recognized by the Department of Commerce with Gold Medals for work during
			 Hurricane Andrew in 1992 and Hurricane Isabel in 2003, and a Silver Medal
			 during Hurricane Gilbert in 1988;
		Whereas Mr. Mayfield was also awarded a National Oceanic
			 and Atmospheric Administration Bronze Medal for creating a public-private
			 partnership to support the disaster preparedness of the United States;
			 and
		Whereas Mr. Mayfield is the current Chairman of the World
			 Meteorological Organization Regional Association-IV, which supports 26 members
			 from Atlantic and eastern Pacific countries: Now, therefore, be it
		
	
		That the Senate—
			(1)honors Mr. Britt
			 Max Mayfield’s commitment to improving the accuracy of hurricane
			 forecasting as Director of the National Hurricane Center's Tropical Prediction
			 Center;
			(2)thanks Mr.
			 Mayfield for his service, which has undoubtedly helped to save countless lives
			 and the property of citizens around the world;
			(3)commends Mr.
			 Mayfield’s dedication to expanding educational opportunities for State and
			 local emergency management officials;
			(4)acknowledges the
			 critical role that Mr. Mayfield has played in forecast and service improvements
			 over his 34-year career;
			(5)recognizes the
			 unwavering support of Mr. Mayfield's family in supporting his career;
			(6)wishes Mr.
			 Mayfield continued success in his future endeavors; and
			(7)recognizes the
			 support and work of the staff of the National Hurricane Center's Tropical
			 Prediction Center during Mr. Mayfield's tenure as Director of the
			 Center.
			
